Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 1 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 2 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 3 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 4 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 5 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 6 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 7 of 8
Case 1:19-bk-11742   Doc 1   Filed 11/14/19 Entered 11/14/19 10:36:57   Desc Main
                             Document      Page 8 of 8
